Citation Nr: 0008910	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1973 and from February 1980 to January 1982.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
January 1998 RO decision denying service connection for a 
left knee disorder.  The veteran testified at a Board hearing 
at the RO (Travel Board hearing) in November 1998.  The case 
was remanded by the Board in April 1999 and returned to the 
Board in March 2000.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a left knee 
disability.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a left knee disability.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1969 to January 1973 and from February 1980 to January 1982.  

Prior to any service, the veteran was admitted to Lima 
Memorial Hospital in August 1966 for the removal of a loose 
body in his left knee.  It was reported that he had sustained 
a twisting injury of the knee 3 weeks earlier.  He underwent 
surgery, with medial and lateral incisions of the knee joint, 
and cartilaginous tissue was removed.

A June 1968 enlistment examination noted that the veteran had 
had medial and lateral meniscectomies of the left knee in 
August "1967."  It was reported that the left knee was 
currently asymptomatic, although a left knee scar was noted.  
The veteran's service medical records show that in March 1969 
he was noted to have left knee anterior cruciate weakness.  
X-rays of the left knee showed very minimal calcifications in 
the cruciate intraarticular area.  A few days later it was 
noted his primary problem was bilateral quadriceps weakness.  
He was treated for traumatic effusion of the left knee in 
April 1970 after an injury in a twisting fall.  X-rays of the 
left knee were reported as normal, except that one view 
showed calcification posterior to the patella which was 
thought to represent joint mice or residuals of prior 
surgery.  He was placed on bed rest with his left knee 
wrapped.  He was then started on straight leg raising 
exercises every hour.  His condition progressed 
satisfactorily and he was discharged on his 16th hospital 
day.  He went on sick call in February 1971 complaining of 
slippage and pain in his left knee.  There was no edema; he 
had full range of motion; his ligaments were intact; and he 
walked well.  He was given pain medication and an ace wrap.  
He returned later in February and reported he slipped the 
night before and sustained left knee trauma.  There was no 
edema, and the ligaments were intact.  He was given an ace 
wrap for complaints of left knee pain in November 1971, and 
X-rays were normal.  On his January 1973 service separation 
examination, his lower extremities were clinically evaluated 
as normal, although a left knee scar was noted.  

Records from Lima Memorial Hospital show while the veteran 
was being evaluated for gastrointestinal complaints August 
1976 (between his two periods of service), he reported that 
he had been having some knee pain particularly on the left.  
He was referred for evaluation where he reported he had done 
all right following the knee surgery about 9 years earlier 
but had begun to have some locking about 3 years ago.  The 
doctor noted that X-rays showed a loose body in the patellar 
pouch.  The veteran underwent left knee surgery with removal 
of loose bodies and debridement of chondromalacia of the 
patella.

On an orthopedic evaluation of the left knee at an armed 
forces entrance and examination station (AFEES) in June 1979, 
the veteran reported that he had a history of a twisting left 
knee injury and surgery in 1968, and that he began to have 
locking of the knee in 1973 and had a 2nd knee surgery in 
1973 or 1974, but currently had no complaints.  Following 
examination, the impression was status post excision of the 
medial and lateral meniscus of the left knee and that he was 
fir for active duty.

On a February 1980 examination for his second Navy 
enlistment, it was noted he had had operation for removal 
cartilage of the left knee in 1968 and 1972.  Clinical 
evaluation of the lower extremities was normal, although a 
left knee scar was noted.  The service medical records for 
his 1980-1982 period of service show he was seen in May 1981 
after he felt a popping sensation with sharp pain in his left 
knee.  Examination showed tenderness on the lateral aspect of 
the left knee superior to the patella.  He had flexion to 70-
80 degrees before he had to stop due to pain; it was reported 
that that X-rays showed mild degenerative joint disease.  The 
impression was minor sprain.  On the January 1982 service 
separation examination, a history of prior left knee 
meniscectomies in 1967 and 1978 was reported and a left knee 
scar was noted.  

Medical records from Multnomah County Health Department in 
1995 and 1996 note treatment for a number of conditions, but 
do not reflect complaints or findings relative to a left knee 
condition.  A number of records from June 1996 repeatedly 
refer to right leg symptoms associated with a quadriceps 
strain; among these records concerning the right leg are a 
couple of references to "left" leg symptoms, but such 
references to the "left" appear to be in error; and, in any 
event, there is no mention of a left knee problem.

In September 1997 the veteran filed his initial claim for 
service connection for residuals of a left knee injury. 

In December 1997 the veteran's mother reported that he hurt 
his knee in service.  She said she did not remember the dates 
or have any other information.

The veteran failed to report for a VA compensation scheduled 
in December 1997 in connection with his claim for service 
connection for a left knee disorder.

The veteran testified at a Board hearing at the RO (Travel 
Board hearing) in November 1998.  He related that he had re-
injured his left knee during his first period of service in 
1971 or 1972, and this injury required surgical treatment 
after his separation from his first period of service.  He 
said he re-injured the left knee again during his second 
period of service when he slipped on a wet surface in mid to 
late 1981.  He said he had been going to doctors off and on 
since service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The veteran claims service connection for a left knee 
disability, which he asserts was aggravated during military 
service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no duty on the part of the VA to assist 
him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993). 

The veteran served on active duty from 1969 to 1973 and from 
1980 to 1982.  He had a left knee disability and surgery 
prior to his first period of service, and had a second left 
knee surgery between his two periods of service.  The 
question then becomes whether the evidence demonstrates 
aggravation of his pre-service left knee disability during 
either period of service.  The veteran did have some 
intermittent left knee complaints during both periods of 
service.  However, the service records do not show a 
permanent increase in the level of the disability due to 
either period of service.  There is no evidence of any left 
knee problems since the veteran's last period of active duty, 
which ended many years ago.  He did not report for a 
scheduled VA compensation examination in 1997.  The veteran 
has not proffered any competent medical evidence of a current 
left knee disability, much less competent medical evidence 
that a current disability is linked to service (by way of 
aggravation of the pre-service condition).  Without such 
competent medical evidence, the claim for service connection 
must be denied as not well grounded.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); Chelte v. Brown, 10 Vet.App. 268 
(1997); Caluza, supra.


ORDER

Service connection for a left knee disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 
- 6 -


- 6 -


